DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 25 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application number 16/163,946 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment filed 25 January 2021 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 30 October 2020. The objection of the specification has been withdrawn. 
The amendment filed 25 January 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The following underlined portion of par. [0021] “The driving-and- control module 25 includes a processor (not shown) and a memory (not shown)” 
The following underlined portion of par. [0030] “the transmission module 251 is disposed on the driving-and-control module 25 (as shown in FIG. 3) and includes a wired transmission receiver (not shown) or a wireless transmission receiver (not shown)”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, as stated above, the amendments to the specification introduces new matter in regard to the driving-and-control module including “a processor (not shown) and a memory (not shown)”. A processor and memory lack description in the specification at the time the application was filed, and therefore constitute new matter. The disclosure, at the time the application was filed, fails to provide adequate structure of the driving-and-control module to perform the claimed function of controlling the micro gas pump. Therefore, for examination purposes the driving-and-control module is interpreted under 35 U.S.C. 112(f)  to be any structure that has sufficient capability of performing the recited function of controlling the micro gas pump in accordance with the disclosure as originally filed and as was interpreted in the original non-final office action. 

Regarding claim 8, as stated above, the amendments to the specification introduces new matter in regard to the transmission module including “a wired transmission receiver (not shown) or a wireless transmission receiver (not shown)””. A wired transmission receiver and wireless transmission receiver lack description in the specification at the time the application was filed, and therefore constitute new matter. For examination purposes, the transmission module is interpreted under 35 U.S.C. 112(f) to include a “USB, mini-USB or micro-USB… a Wi-Fi module, a Bluetooth module, a radio frequency identification (RFID) module or a near field communication (NFC) module” according to par. [0030] of the disclosure as originally filed, and as was interpreted in the original non-final office action. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the gas-collecting perforation" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata et al (US 2019/0298181), hereinafter Iwata.
Regarding claim 1, Iwata teaches a wearable blood pressure measuring device (Fig. 2, abstract – sphygmomanometer embodies a blood pressure measuring device) comprising: 
a strap structure (Fig. 2 elements 2 and 10; par. [0114]) adapted to be worn by a user (Fig. 13A-13C shows elements 10 and 2 being worn by a user; par. [0082]) and having an outer surface and an inner surface (Fig. 2 shows strap elements 2 and 10 having an outer surface and an inner surface); 
a micro gas pump (Fig. 8 element 30, par. [0003] & [0048] – the pump drives air through the system, therefore embodying a gas pump because air is gas; the pump embodies a micro-sized pump as claimed because it is small enough to be incorporated into a wearable blood pressure device as shown in Fig. 8) disposed on the strap structure (Fig. 8 shows the pump element 30 disposed on the strap structure 10); and 
a pressure sensor (Fig. 2, 3A, 4A-4B, & 15A element 21; par. [0089-0090] – sensing cuff element 21 reflects the pressure of the artery the device is pressed on and is combined with the second pressure sensor so the blood pressure can be calculated and transferred to the CPU; therefore the sensing cuff acts as part of the pressure sensor) combined with the micro gas pump through an elastic medium (Fig. 2, 3A, 4A-4B, & 15A elements 23, 23-1, & 23-2, par. [0057] & [0059] – pressing cuff element 23 is inflatable and therefore embodies an elastic medium; par. [0053], [0057] & [0076] - the micro gas pump is connected to the pressing cuff via a tubing element 39 shown in Fig. 3A, which considered also part of the elastic medium because they are shown to be integrally formed in Fig. 3A, that supplies air into pressing cuff element 23-2 that then flows into pressing cuff element 23-1 via through-hole element 23o as shown in Fig. 4A-4B, and the inflated pressing cuff then presses the sensing cuff element 21 against the skin on the user, therefore the sensing cuff, established as equivalent to a pressure sensor, is combined with the micro gas pump through the elastic medium)
the elastic medium (Fig. 4A-4B element 23-1) having a first surface and a second surface (first surface is shown with blue arrow on Fig. 4A below, and second surface is shown with red arrow on Fig. 4B below), and the first surface having an opening (Fig. 4B element 23o) communicating with a gas-collecting perforation of the micro gas pump (par. [0057], [0066], & [0076] – the pump fills the first compartment element 23-2 of the pressing cuff with air via tubing element 39, which then flows into a second compartment element 23-1 of the pressing cuff via opening element 23o; the air tubing element 39 is connected to a flow path forming perforation of the pump, shown in element 390p of Fig. 9, which acts as a gas collecting perforation because the gas must collect at the perforation in order to flow through the tubing; therefore the first surface opening element 23o communicates with the micro gas pump via the gas-collecting perforation) whereby gas is guided into the elastic medium from the micro gas pump (par. [0057] & [0076]), and 
the pressure sensor (Fig. 4A-4B element 21) is disposed on the second surface opposite to the first surface (Fig. 4A-4B show the pressure sensing cuff element 21 disposed on element 22 on the second surface of the pressing cuff element 23-1, therefore meaning the pressure sensing cuff is also disposed on the second surface of pressing cuff element 23-1; Fig. 4A shown below demonstrates the second surface is opposite the first surface) and configured to be in contact with skin of the user for monitoring blood pressure (par. [0089-0090], Fig. 15A-15B shows the pressure sensing cuff element 21 in contact with user’s wrist element 90; the sensing cuff monitors blood pressure by sensing and transmitting the changing in blood pressure of the measured artery to the other parts of the pressure sensor and then to the CPU); 
(par. [0057], [0076], & [0087]), whereby the elastic medium is inflated with the gas (par. [0089] – air is equivalent to gas), the pressure sensor is configured to push against the skin of the user (par. [0053] & [0089-0090]; Fig. 15A-15B shows the pressure sensing cuff, equivalent to a pressure sensor, pushed against the skin of the wrist element 90 of the user), and to measure a blood pressure of a target artery (Fig. 14 element 90a & Fig. 15B element 91) by a flattening and scanning operation (par. [0089-0091]; Fig. 15B shows the pressure sensing cuff element 21 flattening the wrist radial artery element 91 and then sensing cuff monitors and reflects the pressure within the radial artery, which is transmitted to the other part of the pressure sensor and CPU, which therefore embodies a flattening and scanning operation, where monitoring and transmitting the pressure embodies ‘scanning’ the artery to measure the blood pressure.  

    PNG
    media_image1.png
    247
    706
    media_image1.png
    Greyscale


Regarding claim 2, Iwata teaches the invention as set forth above in claim 1. Iwata further teaches the micro gas pump is a piezoelectrically actuated (par. [0076]) micro pneumatic device (par. [0076] – the pump pressurizes other elements of the wearable blood pressure measuring device, which is a pneumatic operation, therefore the pump embodies a pneumatic device; the pump, and therefore also the elements comprising the pump, have previously been established as ‘micro’ sized) comprising a micro gas transportation device (par. [0076-0077], Fig. 9 elements 390 – the pump element 390 pressurizes, or transports air as a gas, to the pressing cuff, which embodies a ‘gas transportation device’; element 390 is part of the overall pump and also micro) and a micro valve device (par. [0076-0077], Fig. 9 element 33 – exhaust or on/off valve; valve is within the pump it is also considered micro), wherein the gas is transported from the micro gas transportation device to the micro valve device so that a pressurizing operation or a pressure-releasing operation is performed (par. [0076-0077] – when the valve is closed, the air flows from the micro gas transportation device element 390 over the exhaust valve to the pressing cuff for a pressurizing operation and when the valve is open, the valve releases the air flowing from the pump and in the pressing cuff is discharged to the atmosphere for a pressure-releasing operation; therefore embodying the gas – air – being transported from the micro gas transportation device to the micro valve device so that a pressurizing operation or a pressure-releasing operation is performed).  
Regarding claim 6, Iwata teaches the invention as set forth above in claim 1. Iwata further teaches the wearable blood pressure measuring device further comprising a driving-and-control module (Fig. 10 elements 35 and 100 – pump drive circuit and CPU) disposed on the strap structure (par. [0068] - strap structure element 10 is equipped with pump drive circuit and CPU, which embodies them being disposed on the strap structure) for controlling the micro gas pump (par. [0076]).
As established above, the driving-and-control module is interpreted under 35 U.S.C. 112(f)  to be any structure that has sufficient capability of performing the recited function of controlling the micro gas pump in accordance with the disclosure as originally filed and as was interpreted in the original non-final office action. The pump drive circuit and CPU of Iwata are sufficient structures to perform the claimed function of controlling the micro gas pump, and therefore teach on this claim limitation. 
Regarding claim 7, Iwata teaches the invention as set forth above in claim 6. Iwata further teaches the wearable blood pressure measuring device wherein the driving-and-control module further comprises a display screen (Fig. 2 element 10A & Fig. 10 element 50; par. [0068] – Fig. 10 shows the display is part of and connected to the CPU, which was established as equivalent to a driving-and-control module) for displaying information of the blood pressure measured by the pressure sensor (par. [0068], [0089], & [0093] –the CPU receives and calculates the blood pressure based on measurements received from the pressure sensing cuff, which is then displayed on the display, which embodies the display information being the blood pressure measured by the pressure sensor).  
Regarding claim 13, Iwata teaches the invention as set forth above in claim 1. Iwata further teaches the wearable blood pressure measuring device wherein the elastic medium is an airbag (par. [0076] – the pressing cuff, equivalent to an elastic medium, is filled with air and therefore embodies an airbag).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al (US 2019/0298181), hereinafter Iwata, in view of Chen et al (US 2017/0222125 – cited in prior office action), hereinafter Chen.
Regarding claim 3, Iwata teaches the invention as set forth above in claim 2. Iwata does not teach on the details of the micro gas transportation device. 
However, Chen teaches on a piezoelectrically actuated micro pneumatic device (Fig. 1A element 1, par. [0002-0005], [0024] & [0026] – the pneumatic device is activated in response to the actions of the piezoelectric actuator; the miniature descriptor is considered equivalent to a ‘micro’ device because it is recognized the miniature pneumatic device can be used in pharmaceutical industries in portable equipment such as micro pumps, and therefore all components comprising the pneumatic device are also equivalent to a ‘micro’ size) comprising a micro gas transportation device (Fig. 1A & 2A element 1A, par. [0026] – the fluid control device is equivalent to a gas transportation device because they serve the same function of driving gas through the system) and a micro valve device (Fig. 1A & 2A element 1B, par. [0024]). Chen further teaches wherein the micro gas transportation device comprises: 
a gas inlet plate (Fig. 1A & 2A element 11) having at least one inlet aperture (Fig. 1A element 110, par. [0026]), at least one convergence channel (Fig. 2A element 112) and a convergence chamber (Fig. 2A element 111 – central cavity is equivalent to a convergence chamber), 
wherein the at least one inlet aperture allows gas to flow in (par. [0027] – “after the gas is introduced…through the at least one inlet 110”), and the convergence channel is disposed correspondingly to the inlet aperture and guides the gas from the inlet aperture toward the convergence chamber (par. [0027] “after the gas is introduced into the at least one convergence channel 112 through the at least one inlet 110, the gas is guided to the central cavity” – the gas being introduced into the convergence channel from the inlet aperture means the convergence channel is disposed correspondingly to the inlet aperture); 
a resonance plate (Fig. 2A & 5A element 12) having a central aperture (Fig. 2A  & 5A element 120) and a movable part (Fig. 5A element 12A), 
wherein the central aperture is aligned with the convergence chamber (Fig. 5A shows the central aperture element 120 aligned with the convergence chamber element 111) and the movable part surrounds the central aperture (par. [0043], Fig. 5A shows movable part element 12a surrounds the central aperture element 120); and 
a piezoelectric actuator (Fig. 1A & 5A element 13) facing the resonance plate (par. [0024], Fig. 1A & 2A show piezoelectric actuator element 13 facing resonance plate element 12) and assembled by a suspension plate (Fig. 1A element 130, par. [0024]) and a piezoelectric ceramic plate (Fig. 1A element 133, par. [0024]), 
wherein a gap (Fig. 5A element g0) is formed between the resonance plate and the piezoelectric actuator (par. [0041]), 
(par. [0026] – “In response to the actions of the piezoelectric actuator 13, the gas is transferred downwardly”), the gas is introduced into the at least one inlet aperture of the gas inlet plate (par. [0027]), converged to the convergence chamber along the at least one convergence channel (par. [0027]), and flows into the gap through the central aperture of the resonance plate (par. [0041-0043], Fig. 5B- 5D demonstrate how gas would flow through the system; Fig. 5B shows the gas that is converged in the convergence chamber element 111 flowing into the gap g0 through the central aperture element 120), 
whereby the gas is further transported through a resonance between the piezoelectric actuator and the movable part of the resonance plate (par. [0043-0044], Fig. 5C shows the gas being further transported between the piezoelectric actuator 13 and the movable part 12a of the resonance plate 12, which is transferred as the resonance of the resonance plate occurs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micro pneumatic device of the wearable blood pressure measuring device of Iwata with the details of the micro gas transportation as taught by Chen in order to reduce the bulkiness of the device as recognized by Chen (Chen par. [0003]).
Regarding claim 4, Iwata in view of Chen teaches the invention as set forth above in claim 3. Iwata does not teach on the further details or components of the micro gas transportation device. 
However, Chen teaches on a piezoelectrically actuated micro pneumatic device (established above in claim 3), wherein the micro gas transportation device (established above in claim 3) further comprises 
a conducting plate (Fig. 1A element 15), 
a first insulation plate (Fig. 1A element 141) and a second insulation plate (Fig. 1A element 142), 
(par. [0024], Fig. 1A shows these elements stacked sequentially).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micro pneumatic device of the wearable blood pressure measuring device of Iwata with the further details of the micro gas transportation as taught by Chen in order to create a device that is portable and comfortable for the user as recognized by Chen (Chen par. [0003-0004]).
Regarding claim 5, Iwata teaches the invention set forth above in claim 2. Iwata does not teach the details or components of the micro valve device.  
However, Chen teaches on a piezoelectrically actuated micro pneumatic device (established above in claim 3), wherein the micro valve device (Fig. 1A & 2A element 1B) comprises: 
an outlet plate (Fig. 1A element 18) having a pressure-releasing perforation (Fig. 1A & 7A element 181), a first gas-collecting chamber (par. [0026] & [0051], Fig. 1A element 184 – outlet chamber is equivalent to a gas-collecting chamber; Chen refers to a number of ‘outlet’ structures, these structures are equivalent to ‘gas collecting’ structures, because Chen recognizes that when the outlet structures are connected to external equipment via the outlet element 19 in Fig. 2A & 7A then the ‘outlet’ structures are used for accumulating pressure of the gas in the external equipment, so when the outlet structures are connected to the elastic medium of the device Iwata then all the ‘outlet’ structures are equivalent to ‘gas-collecting’ structures; this reasoning is applied to outlet structures referenced below) and a first pressure-releasing chamber (Fig. 1A element 183) concavely formed thereon (par. [0051] – “first surface of the outlet plate is concaved to define a…pressure-releasing chamber”), 
(Fig. 1A & 7A element 182 – outlet perforation) is in fluid communication with the first gas-collecting chamber (par. [0051], Fig. 7A shows the gas-collecting perforation element 182 in fluid communication with the first gas-collecting chamber element 184) and external equipment covers an end of the gas-collecting perforation (par. [0026] – gas collecting perforation 182 is within the outlet structure 19 connected to the external equipment), 
wherein the pressure-releasing perforation (Fig. 8 element 181)  is in fluid communication between the first pressure- releasing chamber (Fig. 8 element 183) and an external environment (par. [0056]; Fig. 8 shows the pressure releasing perforation being in fluid communication between the first pressure releasing chamber and an external environment), 
wherein a communication channel (Fig. 1A & 8 element 185) is formed between the first gas-collecting chamber and the first pressure-releasing chamber (shown in Fig. 1A and 8), and the first pressure-releasing chamber has a first convex structure (par. [0054], Fig. 1A & 7A element 181a – both Fig. 1A & 7A show the convex structure 181a is within the pressure releasing chamber 183); 
a gas collecting plate (Fig. 1A & 2A element 16; par. [0050]) having a plurality of perforations (Fig. 1A & 2A element 163 & 164; par. [0050]), a second gas-collecting chamber (Fig. 2A element 166, par. [0050] – outlet chamber), a second pressure-releasing chamber (Fig. 2A element 165, par. [0050]) and a communication slot (par. [0059]; Fig. 1A & 7D element 162 – Fig. 7D shows that the chamber 162 establishes fluid communication with both chambers 165 and 166, therefore embodying a communication slot), 
wherein the communication slot is in fluid communication with the second gas-collecting chamber and the second pressure- releasing chamber through the plurality of perforations (par. [0059], Fig. 7C & 7D show the communication slot 162 being in fluid communication with the second gas collecting chamber 166 and the second pressure releasing chamber 165 via the perforations 164 and 163, respectively), 
(par. [0053] – the second gas collecting chamber 166 is aligned with, and therefore corresponds in position to, first gas collecting chamber 184 of the outlet plate) to form an integrated gas-collecting chamber (Fig. 7D shows gas flowing through the two chambers, where it was previously established gas would collect when connected to external equipment, therefore embodying ‘an integrated gas-collecting chamber’), 
the second pressure-releasing chamber corresponds in position to the first pressure-releasing chamber of the outlet plate (par. [0053] – the second pressure releasing chamber 165 is aligned with, and therefore corresponds in position to, first pressure releasing chamber 183 of the outlet plate) to form an integrated pressure- releasing chamber (par. [0060-0062], Fig. 7E & 8 show the gas being released first through the second pressure releasing chamber 165 then continuing through the first pressure releasing chamber of the outlet plate, therefore embodying ‘an integrated pressure-releasing chamber’) , and 
the plurality of perforations includes a first perforation and a second perforation (Fig. 1A & 2A elements 163 & 164; par. [0050]), 
wherein the first perforation is in fluid communication between the second gas- collecting chamber and the communication slot (par. [0050]; Fig. 7C-7D shows the first perforation 164 in fluid communication between the second gas collecting chamber 166 and the communication slot 162), the second perforation is in fluid communication between the second pressure-releasing chamber and the communication slot (par. [0050]; Fig. 7C-7D shows the second perforation 163 in fluid communication between the second pressure releasing chamber 165 and the communication slot 162), and the second gas- collecting chamber has a second convex structure (par. [0050]; Fig. 2A & 7B element 167 – a ‘cylindrical post’ or the structure shown in Fig. 7B embody a second convex structure which is within the second gas collecting chamber 166); 
(par. [0055]; Fig. 2A & 7A-7E element 17 – valve plate embodies a valve membrane because Chen describes the structure as a “flexible valve plate” and a “valve membrane”) disposed between the gas collecting plate and the outlet plate (Fig. 7A-7E shows the valve plate 17 between the gas collecting plate 16 and the outlet plate 18), and having a valve aperture (Fig. 7E element 170) corresponding in position to the gas-collecting perforation of the outlet plate (par. [0053] Fig. 7E shows the gas collecting perforation 164 corresponding to the position of the valve aperture 170 by being within the gas collecting chamber 166), 
wherein the valve membrane is abutted continuously by the second convex structure (shown in Fig. 6B & 7A-7B) to form a pre-force (par. [0056] – “the raised structure 167 can provide a pre-force to achieve a good sealing effect of the valve opening 170”); 
wherein when the gas is transported from the micro gas transportation device to the micro valve device, the gas is transported into the external equipment through the gas-collecting perforation of the outlet plate to perform the pressurizing operation (par. [0026] – the gas collecting perforation 182 is within the outlet structure 19 which is connected to the external equipment to transport the gas to perform the pressurizing operation), 
wherein when the gas ceases being transported from the micro gas transportation device to the micro valve device, the gas is discharged through the pressure-releasing perforation of the outlet plate to perform the pressure- releasing operation (par. [0026]).  
Chen does not explicitly teach that the elastic medium covers an end of the gas-collecting perforation, or wherein when the gas is transported from the micro gas transportation device to the micro valve device, the gas is transported into the elastic medium through the gas-collecting perforation of the outlet plate to perform the pressurizing operation. When the elastic medium connected to the micro pneumatic device of Iwata is used as the external equipment that the micro pneumatic device is connected to as taught by Chen, one of ordinary skill in the art would reach the elastic medium covers into the elastic medium through the gas-collecting perforation of the outlet plate to perform the pressurizing operation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable blood pressure measuring device of Iwata with the details of the micro pneumatic device as taught by Chen in order to reduce the volume of the device therefore making a silent device for the user as recognized by Chen (Chen par. [0003-0004]).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al (US 2019/0298181), hereinafter Iwata, in view of Saponas et al (US 2016/0287103), hereinafter Saponas.
Regarding claim 8, Iwata teaches the invention as set forth above in claim 6. Iwata further teaches the wearable blood pressure measuring device further comprising a transmission module (Fig. 10 element 59) disposed on the driving-and-control module (Fig. 10 shows the communication part element 59 is connected to the CPU 100, equivalent to a driving-and-control module, which embodies the transmission module being disposed on the driving-and-control module) to transmit predetermined information of the wearable blood pressure measuring device to an external device.  
Iwata does not explicitly teach the predetermined information transmitted is information of the blood pressure of the user wearing the wearable blood pressure measuring device to an external device.  
However, Saponas teaches on a wearable blood pressure measuring device (abstract, par. [0034]) comprising a transmission module (Fig. 1 element 36) to transmit information of the blood pressure of the user wearing the wearable blood pressure measuring device to an external device (par. [0029], [0034], [0041], [0089] & [0093] – the communication suite exchanges data between the wearable blood pressure measuring device and other computer systems, which embodies an external device, wherein the data comprises the user’s blood pressure calculated by the wearable blood pressure measuring device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined information transmitted by the wearable blood pressure measuring device to an external device as taught by Iwata to include the information of the blood pressure of the user wearing the wearable blood pressure measuring device as taught by Saponas is order create a device that communicates with an outside device that can alert the user if the position of the wearable blood pressure measuring device is improperly placed as recognized by Saponas (Saponas par. [0035-0036]). 
Regarding claim 9, Iwata in view of Saponas teaches the invention as set forth above in claim 8. Iwata further teaches the wearable blood pressure measuring device wherein the transmission module is at least one selected from the group consisting of a wired transmission module and a wireless transmission module (par. [0074]).  
As established above, the transmission module is interpreted under 35 U.S.C. 112(f) to include a “USB, mini-USB or micro-USB… a Wi-Fi module, a Bluetooth module, a radio frequency identification (RFID) module or a near field communication (NFC) module” according to par. [0030] of the disclosure as originally filed, and as was interpreted in the original non-final office action. The wired transmission module is interpreted under 35 U.S.C. 112(f) to include a “USB, mini-USB or micro-USB”, and the wireless transmission unit is interpreted under 35 U.S.C. 112(f) to include a “a Wi-Fi module, a Bluetooth module, a radio frequency identification (RFID) module or a near field communication (NFC) module” according to par. [0030] of the disclosure as originally filed, and as was interpreted in the original non-final office action. The transmission module of Iwata includes a wireless Internet connection, equivalent to WiFi, and also USB or micro-USB wired connections, therefore the wireless and wired transmission modules of Iwata teach on this claim limitation. 
(par. [0074]). 
Regarding claim 11, Iwata in view of Saponas teaches the invention as set forth above in claim 9. Iwata further teaches the wearable blood pressure measuring device wherein the wireless transmission module is at least one selected from the group consisting of a Wi-Fi module, a Bluetooth module, a radio frequency identification module and a near field communication module (par. [0074] – the wireless communication network is established over the Internet, which is equivalent to WiFi). 
Regarding claim 12, Iwata in view of Saponas teaches the invention as set forth above in claim 8. Iwata further teaches the wearable blood pressure measuring device wherein the external device is at least one selected from the group consisting of a cloud system, a portable device and a computer system (par. [0074] & [0121] – communication part element 59 establishes communication with an external device via a network, wherein the external device includes “a substantial computer device such as a smartphone” to control the wearable device via the network).  

Response to Arguments
Applicant’s arguments, see page 1 second and third paragraph, filed 25 January 2021, with respect to the minor informalities of the specification have been fully considered and are persuasive.  The objection of the specification on the basis of minor informalities has been withdrawn. However, upon consideration of the applicant’s amendments to the specification, a new grounds of objection is made in view of new matter, which has been established above. 
Applicant’s arguments, see page 1 last paragraph, with respect to the objection of claim 4 on the basis of minor informalities have been fully considered and are persuasive.  The objection of claim 4 has been withdrawn. 

Applicant’s arguments, see page 2 paragraphs 4, with respect to the 35 U.S.C. 112(b) rejection of claims 6-12 on the basis of the driving and control module not being sufficiently defined in the discloser have been fully considered and are not persuasive. Arguments are not persuasive, because new matter has been introduced in the disclosure, as established in the 35 U.S.C. 112(a) rejection above. The rejection of claims 6-12 with respect to the above limitations has not been withdrawn.  
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M.E./Examiner, Art Unit 3791                     
/CHRISTIAN JANG/Primary Examiner, Art Unit 3791